      Case 4:19-cv-01000-A Document 43 Filed 04/08/20                          Page 1 of 7 PageID 704



                         IN THE UNITED STATES DISTRICT
                              NORTHERN DISTRICT OF TEXA
                                  FORT WORTH DIVISION


FREDERIC HAGHEBAERT,                                    §
INDIVIDUALLY AND ON BEHALF OF                           §
ALL OTHERS SIMILARLY SITUATED,                          §                                      15Crnr\
                                                        §
                Plaintiff,                              §
                                                        §
vs.                                                     §     NO. 4:19-CV-1000-A
                                                        §
TANDY LEATHER FACTORY, INC.,                            §
ET AL.,                                                 §
                                                        §
                Defendants.                             §

                                                    ORDER

        Came on for consideration the motion by plaintiff, Frederic

Haghebaert {"Haghebaert"), for appointment as lead plaintiff and

approval of counsel in this action against defendants, Tandy

Leather Factory, Inc., Janet Carr, Tina L. Castillo, and Shannon

L. Greene.         After considering the motion and memorandum of law

in support, the response by defendants, the record, and relevant

legal authorities, the court finds that such motion should be

denied.

                                                       I.

                                        Approval of Counsel

        Haghebaert's motion for the approval of his choice of class

counsel should be denied.                      Haghebaert names law firms as his
                                                                                      1
proposed lead counsel and liaison counsel, Doc.                                           37 at 7-8, in



I The "Doc.   "reference is to the number of the item on the docket in this action.
   Case 4:19-cv-01000-A Document 43 Filed 04/08/20     Page 2 of 7 PageID 705



violation of the form status report order incorporated by

reference into the standing order, Doc. 14 , 1.             The court notes

that the individual attorneys who have represented Haghebaert

thus far in this action are employed by the two firms.               However,

the court will not presume that Haghebaert intended to name all

such attorneys, and none of the other attorneys listed in the

firm resumes, as class counsel.          See Doc. 20, Ex. D-E.       Because

law firms are not authorized to practice before this court,

plaintiff's motion for approval of counsel should be denied.

                                    II.

                      Lead Plaintiff Appointment

     Haghebaert fails to show that he should be appointed lead

plaintiff, and such motion should be denied.             Under the Private

Securities Litigation Reform Act of 1995 ("PSLRA"), a rebuttable

presumption exists that the most adequate lead plaintiff is the

class member who: "(aa) has either filed the complaint or made a

motion in response to a notice" sent to potential class members;

"(bb) in the determination of the court, has the largest

financial interest in the relief sought by the class; and (cc)

otherwise satisfies the requirements of Rule 23 of the Federal

Rules of Civil Procedure."      15 U.S.C.     §   78u-4 (a) (3) (B) (iii) (I).

Such a presumption may only be rebutted "upon proof by a member

of the purported plaintiff class that the presumptively most

                                     2
     Case 4:19-cv-01000-A Document 43 Filed 04/08/20                            Page 3 of 7 PageID 706



adequate plaintiff (aa) will not fairly and adequately protect

the interests of the class; or (bb) is subject to unique

defenses that render such plaintiff iicapable of adequately

representing the class."                       15 U.S.C.         §j 7Bu-4 (a) (3) (B) (iii) (II)
Here, Haghebaert filed the complaint and moved to be appointed

lead plaintiff, and as the sole                          movan~       for appointment as lead

plaintiff, he is presumed to have thellargest financial interest

of the class. 2             However, he has not shown that the requirements

of Rule 23 have been satisfied.                             Cons~quently,            he should not be

appointed lead plaintiff.                        See 15      u.s jc.      §   B7u-

4 (a) (3) (B) (iii) (I} (cc}.

        Although the Rule 23 inquiry durtng the lead plaintiff

appointment stage is not as rigorous j s the one during class

certification, the movant must still make a prima facie showing

the he satisfies the Rule's typicalitf and adequacy

requirements. 3             Hohenstein v. Behringelr Harvard REIT I, Inc., No.

3:12-CV-3772-G, 2012 WL 6625382, at *2 (N.D. Tex. Dec. 20,


2 Haghebaert' s financial interest is not particularly large; he purchased 100 shares of Tandy stock for $5.80 each,
for a total of$580.00. Doc. 35 . However, he argues that, as the [ le movant for appointment as lead plaintiff, he
by default has the greatest financial stake in the case. Doc . 37 at 5 Courts only consider the financial interests of
the movants when conducting this inquiry, instead of considering t e potential interests ofnon-movants. See, e.g ..
Hohenstein v. Behringer Harvard REIT I. Inc., No. 3:12-CV-3772-G, 2012 WL 6625382, at *3 (N.D. Tex. Dec. 20,
2012); Rice v. Genworth Fin. Inc., No. 3:17cv59, 2017 WL 3699~59, at *7 (E.D. Va. Aug. 25, 2017); Local No.8
IBEW Ret. Plan v. Vertex Pharm. Inc., 52 F. Supp. 3d 337, 341 (D. Mass. Oct. 8, 2014); In re Copper Mountain Sec.
Litig., 305 F. Supp. 2d 1124, 1130 (N.D. Cal. 2004). The court wi 1 do likewise in this action.

3 Defendants argue that a more demanding standard is appropriate, Ibut the case law they cite relates to class
certification and not to the appointment of a lead plaintiff. See Dot 42 at 5-6 (citing In re Kosmos Energy Ltd.
Sec. Litig., 299 F.R.D. 133, 145 (N.D. Tex. 2014); Berger v. Compaq Comput. Corn., 257 F.3d 475, 481 (5th Cir.
2001); Ogden v. AmeriCredit Corp., 225 F.R.D. 529, 532t3 (N.D. ~Tex . 2005)).
   Case 4:19-cv-01000-A Document 43 Filed 04/08/20      Page 4 of 7 PageID 707


2012); Gluck v. CellStar Corp., 976 Fl Supp. 542, 546 {N.D. Tex.

Aug. 19, 1997); In re Cavanaugh, 306 f.3d 726, 730-31 {9th Cir.
                                           i


2002); In re Cendant Corp. Litig., 26f F.3d 201, 263 {3d Cir.

2001); see also In re Kosmos Energy Ltd. Sec. Litig., 299 F.R.D.

133,.146-47 {N.D. Tex. March 19, 20141.             Rule 23's adequacy

requirement mandates that "the representative parties will

fairly and adequately protect the inttrests of the class."                 Fed.

R. Civ. P. 23 {a) {4).

     The adequacy requirement has two prongs: "[1] the zeal and

competence of the representative['s] ~ounsel and .                  [2] the

willingness and ability of the representative[] to take an

active role in and control the litigalion and to protect the

interests of absentees."      Berger v. c.mpaq Comput. Corp., 257

F.3d 475, 479 {5th Cir. 2001)      {in the,context of class
                                               I




certification); Strong v. AthroCare c4rp., No. A-08-CA-574-SS,

2008 WL 11334942, at *8 {W.D. Tex. Dec. 10, 2008)             {using the

elements set forth in Berger in the ljad plaintiff appointment

inquiry) .   Haghebaert failed to make     a       prima facie showing as to

these elements.                                I




     As discussed above, Haghebaert a¢tempts to impermissibly

designate two law firms as class counsel.              Because he has not
                                               I


properly proposed class counsel, he cfnnot make a prima facie



                                     4
    Case 4:19-cv-01000-A Document 43 Filed 04/08/20                  Page 5 of 7 PageID 708



showing that such counsel have the ze+l and competence required

to satisfy Rule 23. 4

       Haghebaert also fails to make a                    ~rima    facie showing that he

has "the willingness and ability .                        j   to take an active role in

and control the litigation and to protect the interests of

absentees."         Berger, 257 F.3d at 482.              I   Securities class actions

must "be managed by active, able clas1 representatives who are

informed and can demonstrate they are directing the litigation."

Id. at 483.         Although plaintiffs "neeJ not be legal scholars and

are entitled to rely on counsel," "th' adequacy standard must

reflect .          . Congress's emphatic              com~and     that competent

plaintiffs, rather than lawyers, direJt such cases."                                Id. at

482, 484.

       Haghebaert has not made even a preliminary showing as to

this prong of the adequacy requiremenJ .                        He does not so much as

state in boilerplate form that he is 1irecting the litigation or

is particularly informed regarding the action.                             See generally

Doc. 37; compare to Strong, 2008 WL 1{334942, at *8 (finding the

plaintiff made a prima facie showing tf direction and knowledge

through an affidavit) .              The closest he comes is stating that he



4 Haghebaert attempts to demonstrate the zeal and competen~e of such "counsel" by providing two firm
resumes, which cumulatively list over forty individual attom~ys. Doc. 20, Ex. D-E. It is unclear
whether he intends to name all these individuals as class counsel, and, if not, which attorneys'
descriptions the court should consider in making its determinttion regarding zeal and competence.
                                                  5                   .
   Case 4:19-cv-01000-A Document 43 Filed 04/08/20    Page 6 of 7 PageID 709



"reviewed the complaint, adopts the a } legations therein, and is

willing to serve as representative of[the class."            Doc. 37 at 5.

Instead, Haghebaert argues that upon Showing that his choice of

counsel is qualified, he may satisfy        ~he    adequacy requirement by

showing (I) that there is no conflict ibetween himself and the

rest of the class and (II) that he holds "a sufficient interest

in the outcome to insure vigorous        adv~cacy."     Id. at 7 (citing

Int'l Union of Operating Eng'rs Local iNo. 478 Pension Fund v.
                                             !

FXCM Inc., No. 15-CV-3599(KMW), 2015 WL 7018024, at *5 (S.D.N.Y.

Nov. 12, 2015)).      Although some court ~ use such an analysis, to

do so here would be to ignore the Fif~h Circuit's decision in

Berger.

     Even if the court were to use        hi ~   proposed analysis,

Haghebaert would still not be appoint r d lead plaintiff.

Although his $580.00 interest is, by default, the most

significant of any movant, it is not t arge to ensure that he

will personally engage in vigorous adl ocacy instead of leaving

the direction of the action entirely in the hands of counsel.
                                             I



This is particularly true given that J aghebaert resides in

Belgium.   Doc. 2 .    The court finds it ,implausible that his .

$580.00 interest will motivate him to travel from Europe to the

Northern District of Texas to attend Jearings or settlement

conferences ih this action.      See In ri Baan Co. Sec. Litig., 271

                                     6
  Case 4:19-cv-01000-A Document 43 Filed 04/08/20    Page 7 of 7 PageID 710



F. Supp. 2d 3, 13 (D.D.C. 2002}         (takihg the logistical

difficulties accompanying the geograp~ic distance between a

foreign movant and the court as a fac t or in the lead plaintiff

inquiry}; In re Network Assocs., Inc. Sec. Litig ; , 76 F. Supp.

2d 1017, 1030 {N.D. Cal. 1999} {same} [

     Because Haghebaert failed to mak. prima facie showings

regarding competent, zealous counsel jnd his own ability to take

an active role in directing the action, his motion for

appointment as lead plaintiff should        ~e   denied.

                                    III.

                                   Order

     Therefore,

     The court ORDERS that the motion lfor appointment as lead

plaintiff and approval of counsel be, land is hereby, denied.

     SIGNED April     ~    1   2020 •




                                        7
